Citation Nr: 0808762	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  01-05 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Dependents' Educational Assistance 
(DEA) under Chapter 35, Title 38, United States Code (West 
2002 & Supp. 2007).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active military service in the United States 
Army Reserves from June 1991 to January 1992, and from 
October 1996 to July 1997.  He served in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  The 
veteran died in September 1999.  The appellant is his widow.

This matter is on appeal to the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a 
November 2000 rating decision of the VA Regional Office (RO) 
in Montgomery, Alabama, that denied service connection for 
the cause of the veteran's death and entitlement to DEA.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2002 the appellant testified at a hearing before 
a Veterans Law Judge who is no longer employed by the Board.  
In January 2008 the appellant was informed of this fact and 
of her right to another hearing.  She responded that she 
desired to attend a hearing before another Veterans Law Judge 
sitting at the Montgomery, Alabama RO (Travel Board hearing).  
Accordingly, the hearing must be scheduled.  See generally 
38 U.S.C.A. § 7107 (West 2002).  Since such hearings are 
scheduled by the RO, the Board must remand the case to the RO 
for that purpose, to ensure full compliance with due process 
requirements.  See 38 C.F.R. §§ 20.704, 20.1304 (2007).  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
Travel Board hearing at the earliest 
opportunity and should be notified of the 
hearing date.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).



